Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 30, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed September 30, 2004.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00851-CV
____________
 
IN RE VAL & CINDY ROMANS, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On September 2, 2004, relators
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relators seek a
writ of mandamus overturning the trial court=s order compelling arbitration.
Relators have not established that they are
entitled to mandamus relief. 
Accordingly, we deny relators= petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed September 30, 2004.
Panel consists of
Justices Yates, Edelman, and Guzman.